Citation Nr: 0010835	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  94-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to September 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 decision in 
which the RO, among other things, denied service connection 
for "degenerative arthritis."  The veteran filed a timely 
notice of disagreement (NOD) to the December 1992 rating 
decision.  By subsequent rating decision of September 1993, 
the RO specifically denied service connection for "arthritis 
of the knees."  In an October 1996 decision, the Board 
remanded the issue of entitlement to service connection for 
arthritis of the knees for evidentiary development.  
Thereafter, the Board denied service connection for arthritis 
of the knees in a June 1997 decision.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  This matter now comes before the Board pursuant to 
a June 1999 order of the Court vacating and remanding the 
June 1997 Board decision which denied service connection for 
arthritis of the knees on the basis that there was an 
inadequate recitation of reasons and bases to enable the 
veteran to understand the precise basis for the Board's 
decision.


FINDINGS OF FACT

1.  The medical evidence of record does not reflect that the 
veteran has a current diagnosis of arthritis of the knees.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for arthritis of the knees is 
plausible.





CONCLUSION OF LAW

The veteran has not submitted a well grounded claim of 
entitlement to service connection for arthritis of the knees.  
38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records reveal that in July 1972, the 
veteran reported falling and striking his left knee on a 
rock.  He complained of pain with no swelling.  He described 
a "popping" sensation when walking or on full extension of 
the knee.  Examination of the left knee showed pain with 
weight bearing or movement.  There was tenderness medially 
just below the left patella.  Range of motion was full with 
pain evident on full extension.  The impression was a 
strained ligament and the veteran was given an ACE bandage.  
X-rays of the left knee were negative.  In November 1980, the 
veteran was seen for complaints of left knee pain after 
slipping up some stairs.  X-rays of the left knee were 
reported to be negative.

In June 1981, the veteran indicated that his left knee was 
much improved.  Examination revealed some residual crepitus 
and recorded clinical data indicated that the veteran was 
told of the problems associated with osteoarthritis.  An 
arthrogram of the left knee was reported to be normal.  The 
veteran was diagnosed with a torn meniscus of the left knee.  
No diagnosis of arthritis, either based on physical 
examination or confirmed by x-ray, was made.  In February 
1983, the veteran was seen for complaints of left knee pain.  
X-rays of the left knee in March 1983 were reported to show 
no bony abnormality.  In May 1988, the veteran complained of 
bilateral knee pain.  Examination revealed crepitus 
bilaterally.  No arthritis of the knees was diagnosed.

In January 1989, the veteran presented a three year history 
of bilateral knee pain and swelling.  The assessment was mild 
degenerative joint disease of the knees; x-rays of the 
veteran's knees were reported to be normal.  In December 
1989, the veteran was seen for complaints of chronic knee 
pain.  He presented a history of "arthritis" of the knees.  
On retirement examination in June 1991, the veteran was noted 
to have a history of degenerative joint disease of the knees.

On VA examination in October 1992, the veteran was noted to 
have bilateral knee pain.  X-rays of the veteran's knees did 
not show the presence of degenerative joint disease.

Treatment records from the Womack Medical Center in October 
1992 noted normal x-rays of the veteran's knees.  The veteran 
reported a history of rheumatoid arthritis.

VA outpatient treatment records reflect that the veteran was 
noted to have degenerative joint disease of both knees in 
March and April 1993.

On subsequent VA examination in June 1993, the veteran was 
diagnosed with bilateral knee pain of unknown etiology.  Mild 
patellofemoral crepitus was evident.  The examiner 
specifically indicated that the veteran did not have post-
traumatic arthritis of the knees.

In July 1993, x-rays of the veteran's knees were reported to 
be normal.  The diagnosis at that time was early degenerative 
joint disease.  Subsequent VA outpatient treatment records 
reflect that the veteran has been followed for bilateral 
chondromalacia patella.

At his hearing before the undersigned member of the Board in 
May 1996, the veteran testified that he was advised on 
several occasions in service and since his discharge from 
service that he has arthritis in his knees.

Subsequent to the October 1996 Board remand, the veteran was 
seen for a VA orthopedic examination in January 1997.  On 
examination of the veteran's knees, there was no obvious 
swelling or deformity.  Range of motion testing revealed full 
extension bilaterally to 0 degrees and flexion possible to 
140 degrees bilaterally.  There was no joint line pain, but 
the veteran reported pain with pressure on the patella on 
full extension of both knees.  X-rays of the veteran's knees 
were interpreted as normal with no evidence of fracture, 
effusion or degenerative change.  The diagnostic impression 
was bilateral patellofemoral syndrome.

Inasmuch as the VA examiner did not have the claims folder 
available for review at the time of the January 1997 
examination, an addendum was requested following a review of 
the veteran's claims file in April 1997.  Thereafter, the VA 
examiner, in a handwritten addendum, indicated that the 
veteran does not have evidence of arthritis in either the 
left or right knee based on x-ray report and examination.


II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b) (1999).  In addition, where 
certain chronic diseases, including arthritis, are shown to 
have been medically demonstrated to a compensable degree 
within one year of the veteran's discharge from service, it 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of entitlement to service 
connection for arthritis of both knees.  A well-grounded 
claim is one which is plausible.  If he has not presented a 
well-grounded claim, the claim must fail and there is no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  Also, in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  In addition, the Court has held that before service 
connection can be granted, the veteran must present proof of 
a current disability. Brammer v. Derwinski, 3 Vet.App. 223 
(1992).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

As explained below, it is the opinion of the Board that the 
veteran has not presented a well-grounded claim of service 
connection for arthritis of the knees.  At the time of the 
October 1996 Board remand, there were, as noted above, 
multiple references to degenerative joint disease and 
arthritis of the knees in the veteran's claims folder; 
however, no diagnosis in the claims folder was supported by 
x-ray findings demonstrating arthritis in the veteran's 
knees.  Indeed, many of the diagnoses in the record were 
based on a report from the veteran based on information he 
had previously been given regarding his knees.  Many of the 
entries noting a diagnosis of degenerative joint disease or 
arthritis of the knees reported negative x-ray findings at 
the same time.  In fact, it appears that following an initial 
occasion in service while the veteran was being evaluated for 
a torn meniscus on the left, a military physician discussed 
the topic of osteoarthritis with him.  Thereafter, the 
veteran was noted to have a history of arthritis and/or 
degenerative joint disease despite the fact that there were 
never any x-ray findings to support that diagnosis.  On this 
basis, the Board finds that, through no fault of his own, the 
veteran may in fact have believed that he had arthritis in 
his knees.  This is confirmed by several letters submitted by 
the veteran in which he essentially requests that, if he does 
not have arthritis in his knees as maintained by VA (after 
having been told on so many occasions that he did), he be 
afforded additional examination(s) to identify the nature of 
his current bilateral knee disorder in a manner that would 
sufficiently explain the reasons for his constant pain.

Despite the fact that there was no evidence of record 
confirming a diagnosis of arthritis by x-ray, the Board 
considered the veteran's statements to be credible (see King, 
supra) and, in light of his repeated assertions that he had 
been diagnosed with arthritis, as well as the references to 
arthritis in the record, the Board remanded the case for 
evidentiary development to include a VA examination for the 
purpose of determining the presence of arthritis in the 
veteran's knees.  That VA examination, in January 1997, 
clearly showed that the veteran did not have arthritis of the 
knees confirmed by x-ray.

As set forth in the June 1997 Board decision, the veteran had 
knee problems in service and is currently service connected 
for bilateral patellofemoral syndrome, rated 0 percent 
disabling in the right knee and 10 percent disabling in the 
left knee.  In the event the veteran were to develop 
arthritis of his knees at some point in the future, it is 
likely, with sufficient medical opinion to support a finding 
that such arthritis was related to the veteran's in-service 
knee problems, service connection would be expanded to 
include the arthritis as a service-connected disorder.  The 
June 1997 Board decision which denied service connection for 
arthritis was not predicated on a rejection of evidence 
"noting" arthritis; rather, the decision was consistent 
with the holding in Brammer which requires a current 
disability.  Because there was no diagnosis of arthritis 
confirmed by x-ray, the veteran had not presented evidence of 
current disability.  

Insofar as the veteran disputes the reliance of the Board 
(and the RO) on x-ray findings to deny the current claim of 
entitlement to service connection for arthritis of the knees, 
some explanation is warranted.  The regulations provide that 
degenerative arthritis must be established by x-ray findings.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1999).  
The veteran has provided personal testimony and statements 
asserting that he currently has arthritis of the knees, but 
these statements, standing on their own, are not sufficient 
to establish a diagnosis of arthritis of the knees.  See 
Espiritu.  In the absence of x-ray findings confirming the 
presence of arthritis, there is no basis on which to grant 
service connection.  As such, and in the absence of any x-ray 
findings showing arthritis of the knees, the veteran's claim 
is not well grounded and must be denied.  See Caluza and 
Brammer, supra.

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to a claim.  However, the VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete such application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  A review of the 
correspondence in this case shows that the RO fulfilled its 
obligation under 38 U.S.C.A. § 5103(a) (West 1991) as the 
veteran was fully informed of the reason for the denial of 
the claim and was advised of what evidence was needed in 
order to support such claim.  Furthermore, by this decision, 
the Board is informing the veteran of evidence which is 
lacking and what is necessary to make his claim well 
grounded.

Finally, the Board is somewhat perplexed by the argument in 
the appellee's brief before the Court regarding application 
of the so-called "benefit of the doubt rule" (contained in 
38 U.S.C.A. § 5107 (b)) in this case.  As set forth in the 
holding of Caluza, supra, and 38 U.S.C.A. § 5107, the benefit 
of the doubt rule is not for application until after a claim 
has been found to be well-grounded under the provisions of 
38 U.S.C.A. § 5107 (a); benefit of the doubt applies to a 
decision on the merits after a well grounded claim has been 
presented.  Inasmuch as the veteran has not presented a well-
grounded claim, the appeal is denied prior to adjudication on 
the merits and 38 U.S.C.A. § 5107 (b) is not applicable.


ORDER

Service connection for arthritis of the knees is denied.


		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


